[Exeuction Copy]



Exhibit 10.1




 
TE NUCLEAR PURCHASE AND SALE AGREEMENT
 
by and between
 
THE TOLEDO EDISON COMPANY
 
(Seller)
 
and
 
FIRSTENERGY NUCLEAR GENERATION CORP.
 
(Purchaser)
 


 


 


 


 


 


 


 


 


 






NY #654901 v4


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


                                                                                      
Page    
ARTICLE 1 DEFINITIONS
 
1
Section 1.1
Defined Terms
1
Section 1.2
Other Definitional and Interpretive Matters
2
ARTICLE 2 PURCHASE AND SALE
3
Section 2.1
Purchase and Sale
3
Section 2.2
Purchase Price
3
Section 2.3
Assumed Liabilities
3
Section 2.4
Seller’s Pollution Control Revenue Bonds
3
Section 2.5
Further Assurances; Further Conveyances And
   
Assumptions
4
ARTICLE 3 CLOSING
 
4
Section 3.1
Deliveries By Seller
4
Section 3.2
Deliveries By Purchaser
5
Section 3.3
Closing Date
5
Section 3.4
Contemporaneous Effectiveness
5
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
6
Section 4.1
Authorization; Binding Effect
6
Section 4.2
Consents
6
Section 4.3
Title
6
Section 4.4
Permits
6
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER
6
Section 5.1
Authorization; Binding Effect
7
Section 5.2
Consents
7
ARTICLE 6 CERTAIN COVENANTS
7
Section 6.1
Reasonable Commercial Efforts
7
ARTICLE 7 CONDITIONS PRECEDENT TO CLOSING
7
Section 7.1
General Conditions
7
Section 7.2
Conditions Precedent To Purchaser’s Obligations
8
Section 7.3
Conditions Precedent To Seller’s Obligations
8
ARTICLE 8 TERMINATION, WAIVER, SURVIVAL AND AMENDMENT
8
Section 8.1
Termination
8
Section 8.2
Waiver
9
Section 8.3
Survival
9
Section 8.4
Amendment of Agreement
9
ARTICLE 9 MISCELLANEOUS PROVISIONS
9
Section 9.1
Notices
9
Section 9.2
Entire Agreement; Modification
9
Section 9.3
Assignment; Binding Effect; Severability
9
Section 9.4
Governing Law
10
Section 9.5
Execution in Counterparts
10









 
NY #654901 v4

-i-

--------------------------------------------------------------------------------







Exhibits:


   Exhibit A
-
Form of Assignment and Assumption Agreement
   Exhibit B
-
Form of Bill of Sale
   Exhibit C
-
Forms of Deeds
   Exhibit D
-
Form of Purchaser’s Secured Promissory Note
   Exhibit E
-
Form of Security Agreement



Schedules:


   Schedule 2.1
-
Purchased Assets
   Schedule 2.4
-
Seller’s Pollution Control Revenue Bonds
   Schedule 4.2
-
Seller Required Consents
   Schedule 4.3
-
Title
   Schedule 5.2
-
Purchaser Required Consents









 
NY #654901 v4

-ii-

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of the ____ day
of __________, 2005, by and between The Toledo Edison Company, an Ohio
corporation (the "Seller"), and FirstEnergy Nuclear Generation Corp., an Ohio
corporation (the "Purchaser").
 
RECITALS
 
WHEREAS, Seller is the owner all of the Purchased Assets (as defined herein);
and
 
WHEREAS, Seller now desires to sell the Purchased Assets to Purchaser and
Purchaser desires to purchase the Purchased Assets from Seller upon the terms
and subject to the conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration the premises, the mutual representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and conditions hereinafter set forth,
intending to be legally bound thereby, the parties hereto hereby agree as
follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1     Defined Terms. Capitalized terms used in this Agreement or in
any Schedule delivered pursuant hereto, or Exhibit attached hereto and not
otherwise defined shall have the following:
 
"Agreement" has the meaning set forth in the first paragraph of this Agreement.
 
"Assignment and Assumption Agreement" means the Assignment and Assumption
Agreement between Seller and Purchaser substantially in the form of Exhibit A
hereto, to be delivered at Closing.
 
"Assumed Liabilities" has the meaning set forth in Section 2.3.
 
"Bill of Sale" means the Bill of Sale, substantially in the form of Exhibit B
hereto, to be delivered at the Closing.
 
"Closing" means the consummation of the transactions contemplated in this
Agreement to occur on the Closing Date.
 
"Closing Date" has the meaning set forth in Section 3.3.
 
"Deeds" means the Deeds to be executed by the Seller substantially in the forms
of Exhibit C hereto, to be delivered to Purchaser at the Closing.
 
"Exhibit" means each Exhibit attached hereto.
 
NY #654901 v4

--------------------------------------------------------------------------------


 
"Governmental Body" means any government, any state or other political
subdivision thereof, any legislative, executive or judicial unit or
instrumentality of any governmental entity or any department, commission, board,
agency, bureau, official or other regulatory, administrative or judicial
authority thereof, or any entity (including a court or self-regulatory
organization) exercising executive, legislative, judicial, tax, regulatory or
administrative functions of or pertaining to government.
 
"Permits" means all permits and licenses, franchises and other governmental
authorizations, approvals, consents, orders, registrations, notices or other
authorizations issued to, or required to be obtained or maintained by, Seller
and necessary for the ownership, operation, maintenance or use of the Purchased
Assets, including any amendment, modification, limitation, condition or renewal
thereof.
 
"Person" means any individual, corporation, partnership, limited liability
company, firm, association, joint venture, joint stock company, trust,
unincorporated organization or other entity, or any Governmental Body.
 
"Purchase Price" has the meaning set forth in Section 2.2.
 
"Purchased Assets" has the meaning set forth in Section 2.1
 
"Purchaser" has the meaning set forth in the first paragraph of this Agreement.
 
"Schedule" means each Schedule delivered pursuant hereto.
 
"Secured Promissory Note" means the secured promissory note delivered by
Purchaser to Seller in respect of the Purchase Price, substantially in the form
of Exhibit D hereto, to be delivered at Closing.
 
"Security Agreement" means the Security Agreement between Purchaser and Seller,
substantially in the form of Exhibit E hereto, to be delivered at Closing.
 
"Seller" has the meaning set forth in the first paragraph of this Agreement.
 
"Seller Required Consents" has the meaning set forth in Section 4.2.
 
"Seller’s Indenture" means the Indenture of Mortgage and Deed of Trust dated as
of April 1, 1947 between Seller and The Chase National Bank of the City of New
York, with The Chase Manhattan Bank as successor trustee.
 
Section 1.2  Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:
 
(a) Any reference in this Agreement to gender shall include all genders, and
words imparting the singular number only shall include the plural and vice
versa.
 
NY #654901 v4
-2-

--------------------------------------------------------------------------------


(b) The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement. Any reference in this Agreement to any "Section"
is to the corresponding Section of this Agreement unless otherwise specified.
 
(c) The words such as "herein," "hereinafter," "hereof," and "hereunder" refer
to this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.
 
(d) The word "including" or any variation thereof means "including, without
limitation" and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.
 
(e) The Schedules and Exhibits attached to this Agreement shall be construed
with and as an integral part of this Agreement to the same extent as if the same
had been set forth verbatim herein. Notwithstanding the foregoing, in the event
a word or phrase defined in this Agreement is expressly given a different
meaning in any Schedule or Exhibit, such different definition shall apply only
to such Schedule or Exhibit defining such word or phrase independently, and the
meaning given such word or phrase in this Agreement shall control for purposes
of this Agreement, and such alternative meaning shall have no bearing or effect,
on the interpretation of this Agreement.
 
ARTICLE 2
PURCHASE AND SALE
 
Section 2.1            Purchase and Sale. Upon the terms and subject to the
conditions of this Agreement, on the Closing Date Seller shall grant, sell,
transfer, assign, convey and deliver to Purchaser, and Purchaser shall purchase,
acquire and accept from Seller, all of Seller’s right, title and interest in, to
and under the Purchased Assets identified in Schedule 2.1. The Purchased Assets
shall be sold, assigned, transferred and delivered free and clear of the lien of
Seller’s Indenture.
 
Section 2.2  Purchase Price. The Purchase Price for the Purchased Assets shall
be the net book value thereof (after accumulated depreciation) as set forth on
Seller’s consolidated balance sheet as at the end of the fiscal quarter
immediately preceding the Closing Date less (a) the agreed upon value of Assumed
Liabilities and (b) the outstanding principal amount of and accrued interest on
any of Seller’s Pollution Control Bonds (as hereinafter defined) which Purchaser
assumes as of the Closing Date. Purchaser shall pay the Purchase Price on the
Closing Date by delivering to Seller the Secured Promissory Note substantially
in the form of Exhibit C hereto in the principal amount of the Purchase Price. 


            Section 2.3  Assumed Liabilities. On the Closing Date, Purchaser
shall deliver to Seller the Assignment and Assumption Agreement pursuant to
which Purchaser shall assume and agree to discharge when due, without recourse
to Seller, all of the liabilities and obligations of Seller, direct or indirect,
known or unknown, absolute or contingent, which directly relate to the Purchased
Assets and arise from Purchaser's ownership thereof from and after the Closing
Date, including without any
 
NY #654901 v4
-3-

--------------------------------------------------------------------------------


 
limitation, any decommissioning liabilities and obligations associated with the
Purchased Assets and other liabilities more specifically identified in the form
of Assignment and Assumption Agreement attached as Exhibit A hereto
(collectively, the "Assumed Liabilities"), which include, among other
liabilities, liability for the decommissioning and decontamination of the
Purchased Assets, management of spent nuclear fuel, and all environmental
liabilities, as well as any liabilities associated with the ownership of the
Purchased Assets from and after the Closing Date. Seller shall retain
responsibility for all such liabilities and obligations which arise from
Seller's ownership of the Purchased Assets prior to the Closing Date, except for
those liabilities specifically enumerated in the Assignment and Assumption
Agreement including liabilities for decommissioning and decontamination of the
Purchased Assets, management of spent nuclear fuel, and all environmental
liabilities, and agrees to indemnify and hold harmless Purchaser from and
against any and all liabilities, actions, claims, damages, costs and expenses
which Purchaser may suffer or incur with respect to any liabilities or
obligations related or associated with the Purchased Assets arising from
Seller's ownership thereof at any time prior to the Closing Date.
 
Section 2.4  Seller’s Pollution Control Revenue Bonds. Purchaser agrees that
upon Seller’s request, from time to time, either prior to, on or following the
Closing Date, Purchaser will assume Seller’s liabilities and obligations with
respect to the $283,600,000 aggregate principal amount (or any portion thereof)
of outstanding pollution control revenue bonds as set forth on Schedule 2.4 to
this Agreement ("Seller’s Pollution Control Bonds"). As and to the extent that
Purchaser assumes such liabilities and obligations after the Closing, it shall
result in a payment by Purchaser under the Secured Promissory Note as provided
therein.
 
Section 2.5  Further Assurances; Further Conveyances And Assumptions. From time
to time, whether before, at or following the Closing Date, Seller and Purchaser
shall, and shall cause their respective affiliates to, execute, acknowledge and
deliver all such further instruments, agreements and other documents, and shall
take such further actions as may be necessary or appropriate to assure fully to
Purchaser and its successors or assigns, all of the properties, rights, titles
and interests conveyed to Purchaser under this Agreement and to assure fully the
assumption of the liabilities and obligations assumed by Purchaser under this
Agreement, Seller’s Pollution Control Bonds and the Assignment and Assumption
Agreement, and to otherwise make effective as promptly as practicable the
transactions contemplated hereby and thereby.
 
ARTICLE 3
CLOSING
 
At the Closing, the following transactions shall take place:
 
Section 3.1  Deliveries By Seller. On the Closing Date, Seller shall deliver, or
shall cause to be delivered, to Purchaser the following:
 
(a) duly executed Bill of Sale;
 
(b) duly executed Deeds conveying the real property interests constituting each
of the Purchased Assets listed on Schedule 2.1 hereto;
 
NY #654901 v4
-4-

--------------------------------------------------------------------------------


(c) evidence, reasonably satisfactory to Purchaser, of the obtaining of the
Seller Required Consents, which consents will be in full force and effect on the
Closing Date; and
 
(d) all such other assignments and other instruments of assignment, transfer or
conveyance, together with books and records related to the Purchased Assets, as
Purchaser may reasonably request or as may be otherwise necessary or desirable
to evidence and effect the sale, transfer, assignment, conveyance and delivery
of the Purchased Assets to Purchaser and to put Purchaser in actual possession
or control of the Purchased Assets.
 
Section 3.2  Deliveries By Purchaser. On the Closing Date, Purchaser shall
deliver, or shall cause to be delivered, to Seller the following:
 
(a) Purchaser’s Secured Promissory Note as provided in Section 2.2;
 
(b) duly executed Assignment and Assumption Agreement;
 
(c) duly executed Security Agreement; and
 
(d) all such other documents and instruments as Seller may reasonably request or
as may be otherwise necessary or desirable to evidence and effect the
acquisition by Purchaser of the Purchased Assets and the assumption by Purchaser
of (i) any of Seller’s Pollution Control Bonds assumed on or prior to the
Closing pursuant to Section 2.4 hereof, and (ii) the Assumed Liabilities.
 
Section 3.3  Closing Date. The Closing shall take place as promptly as
practicable following the date on which the last of the conditions specified in
Article 7 to be satisfied or waived has been satisfied or waived, (the "Closing
Date").
 
Section 3.4  Contemporaneous Effectiveness. All acts and deliveries prescribed
by this Article 3, regardless of chronological sequence, will be deemed to occur
contemporaneously and simultaneously on the occurrence of the last act or
delivery, and none of such acts or deliveries will be effective until the last
of the same has occurred.
 
NY #654901 v4
-5-

--------------------------------------------------------------------------------


 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchaser as follows:
 
Section 4.1  Authorization; Binding Effect. 
 
(a) Seller has all requisite corporate power and authority to sell the Purchased
Assets and enter into and deliver this Agreement, the Bill of Sale and any
related agreements to which it will be a party and to perform its obligations
hereunder and thereunder. The execution and delivery by Seller of this
Agreement, the Bill of Sale and any related agreements to which it will be a
party and its consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action of Seller.
 
(b) This Agreement has been duly executed and delivered by Seller and this
Agreement is, and the Bill of Sale any related agreements to which Seller will
be a party, when duly executed and delivered by Seller, will be, valid and
legally binding obligations of Seller, enforceable against Seller in accordance
with their respective terms.
 
Section 4.2  Consents. No Permit or consent from, approval, order or
authorization of, or registration, declaration or filing with, any Person is
required to be obtained by Seller in connection with its execution and delivery
of this Agreement, the Bill of Sale or any related agreement or for the sale of
the Purchased Assets and the consummation by Seller of the transactions
contemplated hereby or thereby except for consents or approvals that are
required to transfer or assign to Purchaser the Purchased Assets, Seller’s
Pollution Control Bonds, the Assumed Liabilities or any other rights and
obligations of Seller upon the terms and subject to the conditions of this
Agreement that are set forth in Schedule 4.2 (the "Seller Required Consents").
 
Section 4.3  Title. Seller is the record owner of, and has good and valid title
to, the Purchased Assets, and, except as set forth on Schedule 4.3, has full
power and authority to convey title to the Purchased Assets to Purchaser.
 
Section 4.4  Permits. Seller owns, holds or possesses all Permits that are
necessary to own the Purchased Assets, all of which are valid and in full force
and effect. Seller is not in violation of or default under any such Permits in
any material respect.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as follows:
 
NY #654901 v4
-6-

--------------------------------------------------------------------------------


Section 5.1 Authorization; Binding Effect.
 
                (a)    Purchaser has all requisite corporate power and authority
to purchase the Purchased Assets and enter into and deliver this Agreement, the
Assignment and Assumption Agreement and any related agreements to which it will
be a party and to perform its obligations hereunder and thereunder. The
execution and delivery by Purchaser of this Agreement, the Assignment and
Assumption Agreement and any related agreements to which it will be a party and
its consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action of Purchaser. 
 
                (b)    This Agreement has been duly executed and delivered by
Purchaser and this Agreement is, and the Assignment and Assumption Agreement and
any related agreements to which Purchaser will be a party, when duly executed
and delivered by Purchaser, will be, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with their respective terms.
 
Section 5.2  Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Person is required to be obtained
by Purchaser in connection with its execution and delivery of this Agreement,
the Assignment and Assumption Agreement or any related agreements or for the
purchase of the Purchased Assets, the assumption of the Assumed Liabilities and
the consummation by Purchaser of the transactions contemplated hereby or
thereby, except for consents or approvals that are required to transfer or
assign to Purchaser the Purchased Assets and Assumed Liabilities or any other
rights and obligations of Purchaser upon the terms and subject to the Conditions
of this Agreement that are as set forth in Schedule 5.2 (the "Purchaser Required
Consents").
 
ARTICLE 6
CERTAIN COVENANTS
 
Section 6.1  Reasonable Commercial Efforts. Each party shall use all reasonable
commercial efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.
 
ARTICLE 7
CONDITIONS PRECEDENT TO CLOSING
 
Section 7.1  General Conditions. The respective obligations of Purchaser and
Seller to effect the Closing of the transactions contemplated hereby are subject
to the fulfillment, prior to or at the Closing, of each of the following
conditions:
 
(a) No order of any governmental body, court or administrative agency shall be
in effect that enjoins, restrains, conditions, makes illegal or otherwise
prohibits consummation of the transactions contemplated by this Agreement, and
there shall not be pending any suit, action or proceeding by any Governmental
Body seeking to enjoin, restrain, condition, make illegal or otherwise prohibit
consummation of the transactions contemplated by this Agreement.
 
NY #654901 v4
-7-

--------------------------------------------------------------------------------


(b) All other authorizations, consents, orders or approvals of, or expirations
of waiting periods imposed by, any Governmental Body legally required for the
consummation of the transactions contemplated hereby shall have been obtained or
shall have occurred.
 
Section 7.2  Conditions Precedent To Purchaser's Obligations. The obligations of
Purchaser to effect the Closing of the transactions contemplated hereby are
subject to the fulfillment, prior to or at the Closing, of each of the following
conditions, any of which conditions may be waived by Purchaser in its sole
discretion:
 
(a) The representations and warranties of Seller contained in this Agreement or
in any Schedule, Exhibit or document delivered pursuant to the provisions hereof
or in connection with the transactions contemplated hereby shall be true and
correct in all material respects as though such representations and warranties
were made at and as of the Closing Date.
 
(b) Seller shall have performed in all material respects all obligations and
agreements and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by
Seller, prior to or at the Closing, including executing and delivering or
causing to be executed and delivered all of the items required by Section 3.1.
 
(c) All Seller Required Consents shall have been obtained or made and shall be
in full force and effect as of the Closing Date.
 
Section 7.3  Conditions Precedent To Seller's Obligations. The obligations of
Seller to effect the Closing of the transactions contemplated hereby are subject
to the fulfillment, prior to or at the Closing, of each of the following
conditions, any of which conditions may be waived by Seller in its sole
discretion:
 
(a) The representations and warranties of Purchaser contained in this Agreement
or in any Schedule, Exhibit or document delivered pursuant to the provisions
hereof or in connection with the transactions contemplated hereby shall be true
and correct in all material respects as though such representations and
warranties were made at and as of the Closing Date.
 
(b) Purchaser shall have performed in all material respects all obligations and
agreements and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by
Purchaser, prior to or at the Closing, including executing and delivering or
causing to be delivered the items required by Section 3.2.
 
(c) All Purchaser Required Consents shall have been obtained or made, and shall
be in full force and effect as of the Closing Date.
 
ARTICLE 8
TERMINATION, WAIVER, SURVIVAL AND AMENDMENT
 
Section 8.1  Termination. Seller and Purchaser may mutually agree to terminate
this Agreement at any time prior to the Closing Date.
 
NY #654901 v4
-8-

--------------------------------------------------------------------------------


Section 8.2  Waiver. Any term or condition hereof may be waived at any time
prior to the Closing Date by the party hereto which is entitled to the benefits
thereof. The failure of either party to enforce at any time any provision of
this Agreement shall not be construed to be a waiver of such provision nor shall
it in any way affect the validity of this Agreement or the right of such party
thereafter to enforce each and every such provision. No waiver of any right in
or breach of this Agreement shall be held to constitute a waiver of any other
right or subsequent breach.
 
Section 8.3  Survival. Purchaser’s representations and warranties in Article 5
hereof shall survive for a period of six months following the Closing Date.
 
Section 8.4  Amendment of Agreement. This Agreement may be amended at any time
prior to the Closing Date by action of the parties hereto; provided, however,
that such amendment shall not be effective unless it shall be evidenced by a
written instrument duly executed on behalf of each party by its duly authorized
officer or employee.
 
ARTICLE 9
MISCELLANEOUS PROVISIONS
 
Section 9.1  Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given upon receipt if: (a) mailed
by certified or registered mail, return receipt requested; (b) sent for
overnight delivery by Federal Express or other express carrier, (c) sent via
facsimile; or (d) delivered personally, addressed as follows or to such other
address or addresses of which the respective party shall have notified the
other.
 
If to Seller:
 
The Toledo Edison Company
c/o FirstEnergy Corp.
76 South Main Street
Akron, Ohio 44308
Attn: President
Facsimile: (330) 384-3875
 
If to Purchaser:
 
FirstEnergy Nuclear Generation Corp.
c/o FirstEnergy Corp.
76 South Main Street
Akron, Ohio 44308
Attn: President
Facsimile: (330) 384-3875
 



Section 9.2  Entire Agreement; Modification. The agreement of Seller and
Purchaser, which consists of this Agreement, the Schedules and Exhibits hereto
and the documents referred to herein, sets forth the entire agreement and
understanding between the parties and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter of such
agreements and schedules.
 
Section 9.3  Assignment; Binding Effect; Severability. This Agreement may not be
assigned by any party hereto without the other party's written consent. This
Agreement shall be
 


 
NY #654901 v4

-9-

--------------------------------------------------------------------------------





binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of each party hereto. The provisions of this Agreement are
severable, and, in the event that any one or more provisions are deemed illegal
or unenforceable, the parties shall promptly amend this Agreement as and to the
extent necessary to preserve their underlying commercial agreement as
contemplated hereby.
 
Section 9.4  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO AS TO ALL
MATTERS, INCLUDING MATTERS OF VALIDITY, CONSTRUCTION, EFFECT, ENFORCEABILITY,
PERFORMANCE AND REMEDIES.
 
Section 9.5  Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 


 


 
(signature page follows)
 




 
NY #654901 v4

-10-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
                        THE TOLEDO EDISON COMPANY
 

            By:    

--------------------------------------------------------------------------------

Name:
Title:
   

 
                        FIRSTENERGY NUCLEAR GENERATION CORP.
 

            By:    

--------------------------------------------------------------------------------

Name:
Title:
   

 


 
 

-11-

--------------------------------------------------------------------------------




EXHIBIT A


Form of Assignment and Assumption Agreement




 
NY #654901 v4

-12-

--------------------------------------------------------------------------------




EXHIBIT B


Form of Bill of Sale




 
NY #654901 v4

-13-

--------------------------------------------------------------------------------




EXHIBIT C


Form of Deeds




 
NY #654901 v4

-14-

--------------------------------------------------------------------------------






EXHIBIT D


Form of Purchaser’s Secured Promissory Note






 
NY #654901 v4

-15-

--------------------------------------------------------------------------------




EXHIBIT E


Form of Security Agreement






 
NY #654901 v4

-16-

--------------------------------------------------------------------------------




SCHEDULE 2.1


Purchased Assets



 
1.
Seller’s 1.65% undivided ownership interest in Unit No. 2 of the Beaver Valley
Nuclear Generating Station, Borough of Shippingport, Pennsylvania

 

 
2.
Seller’s 48.62% undivided ownership interest in the Davis-Besse Nuclear
Generating Station, Oak Harbor, Ohio

 

 
3.
Seller’s 19.91% undivided ownership interest in Unit No. 1 of the Perry Nuclear
Generating Station, North Perry, Ohio

 

 
4.
Seller’s interest in the qualified and non-qualified nuclear decommissioning
trust funds associated with its ownership interests in the Beaver Valley,
Davis-Besse and Perry Nuclear Generating Stations

 

 
5.
All of Seller’s right, title and interest in and to any and all contracts, fuel,
spare parts, inventories, equipment, supplies and other assets associated with
or necessary for the ownership or operation of the foregoing

 


 
NY #654901 v4

-17-

--------------------------------------------------------------------------------




SCHEDULE 2.4


Seller’s Pollution Control Revenue Bonds


                          Issuer
                                     Bonds
  Principal Amount
     
 
Ohio Water Development Authority
Pollution Control Revenue Refunding Bonds, Series 2000-A due 2024
$3,600,000
 
Ohio Air Quality Development Authority
Pollution Control Revenue Refunding Bonds, Series due 2033
$5,700,000
 
Beaver County Industrial Development Authority
Pollution Control Revenue Refunding Bonds, Series due 2027
$10,100,000
 
Beaver County Industrial Development Authority
Pollution Control Revenue Refunding Bonds, Series due 2033
$18,800,000
 
Ohio Water Development Authority
Pollution Control Revenue Refunding Bonds, BC Series 95-B due 2020
$19,000,000
 
Ohio Water Development Authority
Pollution Control Revenue Refunding First Mortgage Bonds, Series due 2033
$20,200,000
 
Ohio Water Development Authority
Pollution Control Revenue Refunding Bonds, Series A due 2023
$30,500,000
 
Beaver County Industrial Development Authority
Pollution Control Revenue Refunding Bonds, Series due 2033
$30,900,000
 
Ohio Air Quality Development Authority
Pollution Control Revenue Refunding Bonds, Series due 2033
$31,600,000
 
Ohio Air Quality Development Authority
Pollution Control Revenue Refunding Bonds, Series2000-A due 2024
$33,200,000
 
Ohio Air Quality Development Authority
Pollution Control Revenue Refunding Bonds, BC Series 95-A due 2020
$35,000,000
 
Beaver County Industrial Development Authority
Pollution Control Revenue Refunding Bonds, Series due 2020
$45,000,000
 
            TOTAL:
$283,600,000





 
NY #654901 v4

-18-

--------------------------------------------------------------------------------




SCHEDULE 4.2


Seller Required Consents


New York State Public Service Commission, Pennsylvania Public Utility
Commission, Public Utilities Commission of Ohio and New Jersey Board of Public
Utilities determinations under Section 32(c) of the Public Utility Holding
Company Act.
 
Notice of Change of Status filed with the Federal Energy Regulatory Commission
under Section 365.8 of the Regulations under the Federal Power Act.
 
Order of the Securities and Exchange Commission under the Public Utility Holding
Company Act of 1935 authorizing Seller’s acquisition of Purchaser’s Secured
Promissory Note.
 
Approval of the Federal Energy Regulatory Commission for the sale of
jurisdictional Purchased Assets, to the extent applicable, pursuant to Section
203 of the Federal Power Act.
 
Federal Energy Regulatory Commission acceptance for filing of the
Interconnection Agreement and the Power Purchase Agreement pursuant to Section
205 of the Federal Power Act.
 
Approval of the Nuclear Regulatory Commission for the transfer of the operating
and nuclear materials licenses pursuant to 10 C.F.R. 50.80.
 
Release from lien of the Indenture of Mortgage and Deed of Trust dated as of
April 1, 1947 between Seller and The Chase National Bank of the City of New
York, with The Chase Manhattan Bank as successor trustee, as supplemented and
amended.
 
Consents of the issuer of Seller’s Pollution Control Bonds listed on Schedule
2.4 to the extent required for any assumption of such Bonds by the Purchaser on
or prior to the Closing in accordance with Section 2.4 hereof and consents, if
any, required of any insurer of such Bonds in respect of any such assumption.
 


 


 
NY #654901 v4

-19-

--------------------------------------------------------------------------------




SCHEDULE 4.3


Title




Security interests created by the Indenture of Mortgage and Deed of Trust dated
as of April 1, 1947 between Seller and The Chase National Bank of the City of
New York, with The Chase Manhattan Bank as successor trustee, as supplemented
and amended.
 


 


 
NY #654901 v4

-20-

--------------------------------------------------------------------------------




SCHEDULE 5.2


Purchaser Required Consents


New York State Public Service Commission, Pennsylvania Public Utility
Commission, Public Utilities Commission of Ohio and New Jersey Board of Public
Utilities determinations under Section 32(c) of the Public Utility Holding
Company Act.
 
Notice of Change of Status filed with the Federal Energy Regulatory Commission
under Section 365.8 of the Regulations under the Federal Power Act.
 
Approval of the Federal Energy Regulatory Commission for the sale of
jurisdictional Purchased Assets, to the extent applicable, pursuant to Section
203 of the Federal Power Act.
 
Federal Energy Regulatory Commission acceptance for filing of the
Interconnection Agreement and the Power Purchase Agreement pursuant to Section
205 of the Federal Power Act.
 
Approval of the Nuclear Regulatory Commission for the transfer of the operating
and nuclear materials licenses pursuant to 10 C.F.R. 50.80.
 
Release from lien of the Indenture of Mortgage and Deed of Trust dated as of
April 1, 1947 between Seller and The Chase National Bank of the City of New
York, with The Chase Manhattan Bank as successor trustee, as supplemented and
amended.
 
Consents of the issuer of Seller’s Pollution Control Bonds listed on Schedule
2.4 to the extent required for any assumption of such Bonds by the Purchaser on
or prior to the Closing in accordance with Section 2.4 hereof and consents, if
any, required of any insurer of such Bonds in respect of any such assumption.
 
NY #654901 v4
-21-

--------------------------------------------------------------------------------

 
 